DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayerer et al. (US 20040140116 A1; Bay).
Regarding claim 1, Bay discloses a power semiconductor module arrangement, comprising: a substrate (Fig. 1, 1; ¶5-9) arranged within a housing (Fig. 1, 9; ¶5-9); at least one semiconductor body (Fig. 1, 4; ¶5-9) arranged on a top surface of the substrate; and a first layer (Fig. 1, 8; ¶5-9) arranged on a first surface within the housing, wherein the first layer comprises inorganic filler (Fig. 1, 8; ¶15, 5-9 particles)  which is impermeable to corrosive gases and a casting material (Fig. 1, 8; ¶15, 5-9 silicone gel)  which fills spaces present in the inorganic filler.  
Layer 8 comprises inorganic particles and silicone gel filling the space between the particles. (¶15) The disclosed embodiment of Figure 3a-3c discloses alternate configurations of a soft casting material comprising particles and silicone resin.
Regarding claim 2, Bay discloses the power semiconductor module arrangement of claim 1, wherein the first surface is a top surface of the substrate (Fig. 1, 1; ¶5-9)  arranged within the housing (Fig. 1, 9; ¶5-9) .  
Regarding claim 3, Bay discloses the power semiconductor module arrangement of claim 1, further comprising a second layer (Fig. 1, 15; ¶10) covering the substrate (Fig. 1, 1; ¶5-9) arranged in the housing (Fig. 1, 9; ¶5-9), wherein the first surface is a top surface of the second layer, and wherein the second layer is arranged between the first layer (Fig. 1, 8; ¶5-9) and the substrate.  
Regarding claim 5, Bay discloses the power semiconductor module arrangement of claim 1, wherein the casting material  (Fig. 1, 8; ¶5-9) comprises a non-reactive soft polymer, a non-reactive hard polymer, and/or an epoxy resin.  
Regarding claim 6, Bay discloses the power semiconductor module arrangement of claim 5, wherein the non- reactive soft or hard polymer comprises silicone gel or silicone rubber.    (Fig. 1, 8; ¶5-9) 
Regarding claim 7, Bay discloses the power semiconductor module arrangement of claim 1, wherein the inorganic filler comprises silica, fused silica, crystalline silica, precipitated silica, alumina, beryllium, boron nitride, aluminum nitride, silicon nitride, silicon carbide, boron carbide, titanium carbide, magnesium oxide, zinc oxide, and/or glass fiber.  (Fig. 1, 8; ¶17)
Regarding claim 11, Bay discloses the power semiconductor module arrangement of claim 1, further comprising a second layer  (Fig. 1, 7; ¶5-9) on the first layer  (Fig. 1, 8; ¶5-9) such that the first layer is arranged between the second layer and the substrate (Fig. 1, 19; ¶5-9), wherein the second layer comprises a casting material.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayerer et al. (US 20040140116 A1; Bay) in view of Chen et al. (US 20040212970 A1; Chen).
Regarding claim 8, Bay discloses the power semiconductor module arrangement of claim 1, but is silent on wherein the inorganic filler comprises particles with a diameter between 4 and 20um.  
Chen discloses forming a protective layer on the a substrate surface within a housing where the layer has maximum particle diameter 20 .mu.m, average particle diameter 5 .mu.m (¶61) This presents a range of at least 5um– 20um.
 Chen does not expressly teach the range of between about 4 and 20um some of its value ” 5um– 20um” fall within the claim range of between about 4 and 20um, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, |. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to enable using “5um– 20um”, as disclosed in prior art, to arrive at the recited limitation.
5.	Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayerer et al. (US 20040140116 A1; Bay) in view of Narita et al. (US 5349240 A; Nar).
Regarding claim 9, Bay discloses the power semiconductor module arrangement of claim 1, but is silent on wherein in the first layer including the casting material and the inorganic filler, the amount of the inorganic filler is between 40 and 90vol%  
Nar discloses the filler amount is a result effective variable that directly contributes to the thermal conductivity of the gel/filler layer. Therefore, before the effective filing date it would have been obvious to one having ordinary skill in the art where the first layer including the casting material and the filler has an amount of filler between 40 and 90vol%, to achieve the good thermal conductivity and stability. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Also, the law is replete with cases in which the difference between the claimed invention
and the prior art is some range or other variable within the claims. ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. (MPEP 2144.05 Il & III)
Regarding claim 10, Bay in view of Nar discloses the power semiconductor module arrangement of claim 9, wherein in the first layer including the casting material and the inorganic filler, the amount of the inorganic filler is between 60 and 80vol%.  
Nar discloses the filler amount is a result effective variable that directly contributes to the thermal conductivity of the gel/filler layer. Therefore, before the effective filing date it would have been obvious to one having ordinary skill in the art where the first layer including the casting material and the filler has an amount of filler between 60 and 80vol%, to achieve good thermal conductivity and stability. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Also, the law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. (MPEP 2144.05 Il & III)
Allowable Subject Matter
Claims  12-13 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art (US20040140116 A1, US5349240 A, US 20040212970 A1, US 20090050957 A1, US 20130056883 A1, US 20130161801 A1) discloses the claimed limitations with the exception of the limitations cited below in combination with the rest of the limitations of claim 12.
Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " further inorganic filler on the further second layer, wherein the further inorganic filler is impermeable to corrosive gases; further casting material in the housing and filling spaces between particles of the further inorganic filler, wherein the further casting material is hardened and forms a further first layer on the further second layer.  ”, as recited in Claim 12, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816